DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 23 December 2020, the following changes have been made: amendments to claims 1, 8, and 15. Claims 6 and 13 have been canceled.
Claims 1-5, 7-12, and 14-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 23 December 2020 has been entered.

Notice to Applicant

In light of the specification [0018], “employee contextual data” may be any information about an employee or group of employees that may be relevant to selecting a health plan.
In light of the specification [0058] and [0065], “intent hierarchical layered graphs” and “hierarchical layered graphs” are interpreted to mean the same type of hierarchical layered graphs where intent hierarchical graphs is simply a name to refer to the data associated with the hierarchical graphs.
Paragraph [0051] of the specification states the following: Tangible processor-readable storage media excludes intangible communications signals and includes volatile and nonvolatile, removable and non-removable storage media implemented in any method or technology for storage of information such as processor-readable instructions, data structures, program modules or other data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-5 and 7), a machine (claims 8-12 and 14), and an article of manufacture (claims 15-20) which recite steps of storing one or more hierarchical layered graphs in a datastore, receiving employee contextual data describing one or more employees of an employer, the employee contextual data including employee intents, receiving employer contextual data including at least one employer intent, identifying one or more nodes in one or more hierarchical layered graphs storing healthcare claims data, running thousands of simulations to identify one or more paths or nodes based on employer intents or employee intents, scoring a plurality of healthcare plans using hierarchical layered graphs, identifying a subset of the plurality of healthcare plans based on scoring of the healthcare plans and a likelihood of selection by one of the employees, and recommending the subset of the plurality of healthcare plans to the employer and employees.
These steps of recommending healthcare plans, as drafted, under the broadest reasonable interpretation, includes performance of the limitation(s) in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes 

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 7, 9-12, 14, and 16-20   reciting particular aspects of recommending healthcare plans covers performance of the limitation(s) in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of running, by one or more computing systems, thousands of simulations amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0009] to [0082], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving, into the one or more computing systems, employee contextual data describing one or more employees of an employer amounts to mere data 

Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 9-12, and 16-18, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7, 14, and 20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim 19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea.  Additionally, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as storing one or more hierarchical layered graphs in a datastore, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); scoring a plurality of healthcare plans by applying contextual data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Appana et al. (US20170004279A1) in view of Hoch et al. (US20150066686A1). 
Regarding claim 1, Appana discloses storing one or more hierarchical layered graphs in a datastore of one or more computing systems ([0039] “The data collected from the event data module 220, which includes 
each hierarchical layered graph including one or more nodes storing historical healthcare claims data of the healthcare benefits plans ([0042] "The data in the dynamic database module is a series of paths through a graph and set of nodes representing the expenditures for each year.”)
each node including node contextual data including information representative of a healthcare claim ([0060] "In the graph layering process 800, several million nodes representing individuals visiting different healthcare providers are shown in the lowest layer Level 1.")
receiving, into the one or more computing systems, employee contextual data describing one or more employees of an employer ([0068] “The method includes receiving input data relating to a set of variables, such as health grade, health conditions, out-of-pocket expenditures causing healthcare events related to these conditions, gender, location, out-of-pocket expenditures variation due to the location, income levels and the regulatory impact of income levels on healthcare costs.”)
identifying, by the one or more computing systems, one or more nodes in the one or more hierarchical layered graphs ([0061] “Both nodes and the relationship carries properties that include details about the individual, the provider, the nature of the service provided, the disease and diagnosis etc.”)
based on similarities between the node contextual data and the employee contextual data ([0019] “The disclosed technology takes into account the context of the individual to create a contextual map of the individual and similarity between other individuals and associated cost trajectories that embeds these contextual relationships.”)
running, by the one or more computing systems, thousands of simulations to identify one or more paths among the one or more identified nodes of the one or more hierarchical layered graphs…… ([0042] “The data in the dynamic database module is simulated over several thousand permutations to create potential future trajectories that an individual or group of individuals may traverse over a lifetime…..The data in the dynamic database module is a series of paths through a graph and set of nodes ….”)
…the scoring being performed by applying the node contextual data associated ([0053] “An operation 506 gathers data to provide contextual background through individual user input forms (shown and described in FIG. 6). In an operation 508, modules in the big data engine store data gathered in operation 506 and perform calculations on the data. Specifically, in an operation 508 a, the big data engine stores a plurality of healthcare event data accessed from healthcare event data generation sources, wherein each healthcare event is associated with a group of healthcare events, and wherein each group of healthcare events is associated with different sets of certainty 
with the plurality of the healthcare benefits plans ([0017] “….by taking into account the population of plans that are active today.”)
to the identified paths ([0041] “The dynamic database module 216 dynamically generates data that depicts different future expenditures over a life span given the predetermined set of criteria and stores the data in a graphical structure as a series of paths over nodes representing individuals and year time periods.”)



Appana does not explicitly disclose however Hoch teaches the employee contextual data including employee intents describing one or more objectives of the one or more employees in selecting a healthcare benefits plan ([0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”) 
receiving, into the one or more computing systems, employer contextual data including at least one employer intent specifying one or more objectives of the employer in selecting a healthcare benefits plan
(including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”) 
…..based on the employer intents and the employee intents
 ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.” [0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”) 
scoring, by the one or more computing systems, a plurality of the healthcare benefits plans ([0081] “At some point during this education process, the system (in step 450) scores individual plans.”) 
based on the employer intents,…. ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)
identifying, by the one or more computing systems, a subset of the plurality of the healthcare benefits plans based on the scoring of the plurality of the healthcare benefits plans ([0093] “One category of parameters of individual plan assessment calculation 500 includes Plan Details 510. The scoring of an individual plan includes a variety of different plan detail parameters 515 determined by the attributes of the particular plan being scored (regardless of whether the plan is a medical, accident, STD, LTD, Critical Illness, Life Insurance, 401K or other health, financial or related product). Such parameters 515 can include, among others, the type of plan (e.g., PPO v. HMO), the premium, deductible, maximum out-of-pocket expenses, co-pay amounts, and co-insurance percentages, as well as other product and/or plan details (e.g., dependencies from prior plan selections within other products). Different products and alternative individual plans may have different attributes, and thus different plan detail parameters 515.”)
and a likelihood of selection of one or more of the subset of the plurality of healthcare plans by at least one of the employees ([0091] “For example, a particular medical plan may have a $200 annual premium, which may be categorized as “low” when other available plans and various industry data are taken into consideration... Moreover, the weight of that low medical plan premium may change as that same struggling family makes other benefit plan selections, perhaps leading to the selection of a different medical plan once the overall portfolio analysis is completed.”)
and recommending, by the one or more computing systems, the subset of the plurality of the healthcare benefits plans to the employer  ([0025] “Personalization Engine 222 employs this data to generate personalized recommendations (e.g., of a particular medical plan based on a user's income, demographics, answers to targeted questions, etc.), personalized educational material (e.g., focused on a particular factor such as a disabling accident relating to a user's field of employment) and relevant questions designed to elicit information that facilitates distinctions among individual plan choices.” [0065] “Inputs to Analysis Layer 325 include, in one embodiment, Product Availability data 310 (e.g., Medical, Dental, Vision, Life, STD, Critical Illness, Accident, etc.), which depends upon the products and specific plans offered by various providers to particular employers…”)
based on the employer intents ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)
 and at least one of the subset of the plurality of the healthcare benefits plans to one or more of the employees ([0038] “Industry Data 266 is also used, in one embodiment (alone and/or in combination with other data), to affect recommendations and other decision-support outcomes made by Analysis Layer 225. For example, such data might be utilized to determine whether a user is “underinsured” (e.g., if they spend more than 10% of their to recommend that a user modify a prior medical plan selection, or perhaps, depending upon the nature of the out-of-pocket medical expenses, fill a “medical gap” with a different product, such as an “Accident” policy.”)
based on the employee intents ([0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to recommend healthcare plans. The motivation for the combination of prior art elements is to engage and educate users regarding an array of health-related insurance, financial, and other benefits, enabling informed decision-making (See Hoch, Background).
Regarding claim 2, Appana discloses updating the one or more hierarchical layered graphs ([0043] “The computer modeling module 214 takes the stored data in the static database component 218 and creates a synthesized representation and updates higher level graphs in the static database module.” [0028] “A reasoning component constitutes the computer modeling module which reasons over the data within the static database module to create a hierarchical graph structure with a knowledge 
based on healthcare claims data of the employees  ([0061] “The lowest layered graph Level 1, is a set of interconnected nodes representing individuals …the nature of the service provided, the disease and diagnosis etc.”)
Regarding claim 3, Appana discloses building the one or more hierarchical layered graphs based on the historical healthcare claims data ([0045] “The data in the static database module is updated on a periodic basis from time to time through historical claim and plan profile data to update the belief network and take into account the location specific changes, provider specific changes etc.”)
Regarding claim 4, Appana discloses identifying the employer intents…..using intent hierarchical layered graphs ([0033] “Both the reinforcement learning module 102 and the corrective learning module 103 will update the high level knowledge graph that is created from the series of deep learning activities on the event data to give a more updated predictive model that can improve the predictive capability by ensuring that inflationary factors, plan factors and location factors that change with time and influence healthcare costs are incorporated into the model.” [0045] “In one implementation, the computer modeling module is configured to create enriched hierarchical layered graphs in the static 
….and the employee intents…([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)


Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that identifies employer intents. The motivation for the combination of prior art elements is to engage and educate users regarding an array of health-related insurance, financial, and other benefits, enabling informed decision-making (See Hoch, Background).
Regarding claim 5, Appana discloses wherein the one or more paths between the one or more nodes are further identified based on the most likely healthcare claims by the one or more employees ([0043] “The computer modeling module 214 generates the most likely set of future expenditures using data as paths in the dynamic database module 216 and hierarchical layered graphs in the static database module 218.”)
Regarding claim 8, Appana discloses one or more hardware processors ([0071] “Data and program files may be input to the computer system 1100, 
hardware storage configured to store one or more hierarchical layered graphs in a datastore of one or more computing systems ([0039] “The data collected from the event data module 220, which includes data related out-of-pocket expenditures, plan profiles, and event and subevent groups that categorizes individuals, is stored in a graphical structure (shown and described in FIG. 3) in the static database module 218 in the central computing device.”)
each hierarchical layered graph including one or more nodes storing historical healthcare claims data of the healthcare benefits plans ([0042] "The data in the dynamic database module is a series of paths through a graph and set of nodes representing the expenditures for each year.”)
each node including node contextual data including information representative of a healthcare claim ([0060] "In the graph layering process 800, several million nodes representing individuals visiting different healthcare providers are shown in the lowest layer Level 1.")
a hardware communications interface configured ([0056] “FIG. 6 illustrates an example consumer interface 600 in the disclosed technology (or the user input module 210 described in FIG. 2).” [0057] “As provided above, the data obtained from the user input screens in the consumer interface provides contextual background provides data for use in example operations 500…”)
to receive, into the computing system; employee contextual data describing one or more employees of an employer ([0068] “The method includes receiving input data relating to a set of variables, such as health grade, health conditions, out-of-pocket expenditures causing healthcare events related to these conditions, gender, location, out-of-pocket expenditures variation due to the location, income levels and the regulatory impact of income levels on healthcare costs.”)
a path identification engine executed by the one or more hardware processors and configured to run thousands of simulations to identify one or more paths among the one or more identified nodes of the one or more hierarchical layered graphs ([0035] “The application server module 104 facilitates the interaction between the user interface and the big data engine 108.” [0042] “The data in the dynamic database module is simulated over several thousand permutations to create potential future trajectories that an individual or group of individuals may traverse over a lifetime…..The data in the dynamic database module is a series of paths through a graph and set of nodes ….”)

the one or more nodes identified based on similarities between node contextual data and the employee contextual data ([0019] “The disclosed technology takes into account the context of the individual to create a contextual map of the individual and similarity between other individuals and associated cost trajectories that embeds these contextual relationships.”)
the path identification engine being further configured to identify one or more paths among the one or more identified nodes of the one or more hierarchical layered graphs…. ([0041] “The dynamic database module 216 dynamically generates data that depicts different future expenditures over a life span given the predetermined set of criteria and stores the data in a graphical structure as a series of paths over nodes representing individuals and year time periods.”)
and a plan scoring engine executed by the one or more hardware processors and configured to…. ([0033] “The application server 105 communicates with a real-time value scoring engine 107.” [0071] “Data and program files may be input to the computer system 1100, which reads the files and executes the programs therein using one or more processors in a central computing device.”)
…….the scoring being performed by applying the node contextual data associated ([0053] “An operation 506 gathers data to provide contextual background through individual user input forms (shown and described in FIG. 6). In an operation 508, modules in the big data engine store data gathered in operation 506 and perform calculations on the data. Specifically, in an operation 508 a, the big data engine stores a plurality of healthcare event data accessed from healthcare event data generation sources, wherein each healthcare event is associated with a group of healthcare events, and wherein each group of healthcare events is associated with different sets of certainty 
with the plurality of the healthcare benefits plans ([0017] “….by taking into account the population of plans that are active today.”)
to the identified paths…. ([0041] “The dynamic database module 216 dynamically generates data that depicts different future expenditures over a life span given the predetermined set of criteria and stores the data in a graphical structure as a series of paths over nodes representing individuals and year time periods.”)



Appana does not explicitly disclose however Hoch teaches the employee contextual data including employee intents describing one or more objectives of the one or more employees in selecting a healthcare benefits plan ([0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”) 
employer contextual data including at least one employer intent specifying one or more objectives of the employer in selecting a healthcare benefits plan
(including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”) 
 …..based on employer intents of an employer and employee intents of the one or more employees ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.” [0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”) 

…..score a plurality of the healthcare benefits plans ([0081] “At some point during this education process, the system (in step 450) scores individual plans.”) 
based on the employer intents,…. ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)
and to identify a subset of the plurality of the healthcare benefits plans based on the scoring of the plurality of the healthcare benefits plans ([0093] “One category of parameters of individual plan assessment calculation 500 includes Plan Details 510. The scoring of an individual plan includes a variety of different plan detail parameters 515 determined by the attributes of the particular plan being scored (regardless of whether the plan is a medical, accident, STD, LTD, Critical Illness, Life Insurance, 401K or other health, financial or related product). Such parameters 515 can include, among others, the type of plan (e.g., PPO v. HMO), the premium, deductible, maximum out-of-pocket expenses, co-pay amounts, and co-insurance percentages, as well as other product and/or plan details (e.g., dependencies from prior plan selections within other products). Different products and alternative individual plans may have different attributes, and thus different plan detail parameters 515.”)
and a likelihood of selection of one or more of the subset of the plurality of healthcare plans by at least one of the employees ([0091] “For example, a particular medical plan may have a $200 annual premium, which may be categorized as “low” when other available plans and various industry data are taken into consideration... Moreover, the weight of that low medical plan premium may change as that same struggling family makes other benefit 
the plan scoring engine further configured to recommend the subset of the plurality of the healthcare benefits plans to the employer  ([0025] “Personalization Engine 222 employs this data to generate personalized recommendations (e.g., of a particular medical plan based on a user's income, demographics, answers to targeted questions, etc.), personalized educational material (e.g., focused on a particular factor such as a disabling accident relating to a user's field of employment) and relevant questions designed to elicit information that facilitates distinctions among individual plan choices.” [0065] “Inputs to Analysis Layer 325 include, in one embodiment, Product Availability data 310 (e.g., Medical, Dental, Vision, Life, STD, Critical Illness, Accident, etc.), which depends upon the products and specific plans offered by various providers to particular employers….”)
based on the employer intents ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)
 and at least one of the subset of the plurality of the healthcare benefits plans to one or more of the employees ([0038] “Industry Data 266 is also used, in one embodiment (alone and/or in combination with other data), to affect recommendations and other decision-support outcomes made by to recommend that a user modify a prior medical plan selection, or perhaps, depending upon the nature of the out-of-pocket medical expenses, fill a “medical gap” with a different product, such as an “Accident” policy.”)
based on the employee intents ([0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to recommend healthcare plans. The motivation for the combination of prior art elements is to engage and educate users regarding an array of health-related insurance, financial, and other benefits, enabling informed decision-making (See Hoch, Background).
Regarding claim 9, Appana discloses a feedback monitoring manager  ([0031] “Both the reinforcement learning module 102 and the corrective learning module 103 will update the high level knowledge graph.”)
executed by the one or more hardware processors ([0071] “Data and program files may be input to the computer system 1100, which reads the 
configured to update the one or more hierarchical layered graphs ([0043] “The computer modeling module 214 takes the stored data in the static database component 218 and creates a synthesized representation and updates higher level graphs in the static database module.” [0028] “A reasoning component constitutes the computer modeling module which reasons over the data within the static database module to create a hierarchical graph structure with a knowledge graph at the top most level of the hierarchy that is a synthesis of the broader data.”)
based on healthcare claims data  ([0061] “…the nature of the service provided, the disease and diagnosis etc.”)

Appana does not explicitly disclose however Hoch teaches …of the employees ([0009] “The present invention encompasses an architecture in which employees… educated about an array of health-related insurance, financial, and related benefits, including the various factors necessary to facilitate this complex decision-making process”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that utilizes healthcare data of employees. The motivation for the combination of prior art elements is to engage and educate users regarding an array of 
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, Appana discloses executed by the one or more hardware processors ([0071] “Data and program files may be input to the computer system 1100, which reads the files and executes the programs therein using one or more processors in a central computing device.”)

The remaining limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 15, Appana discloses one or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of one or more computing devices ([0069] “The computer system 1100 is capable of executing a computer program product embodied in a tangible computer-readable storage medium to execute a computer process.” [0070] “Tangible computer-readable storage media …, removable and non-removable storage media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.” [0071] “Data and program files may be input to the computer system 1100, which reads 
storing one or more hierarchical layered graphs in a datastore of one or more computing devices ([0039] “The data collected from the event data module 220, which includes data related out-of-pocket expenditures, plan profiles, and event and subevent groups that categorizes individuals, is stored in a graphical structure (shown and described in FIG. 3) in the static database module 218 in the central computing device.”)
each hierarchical layered graph including one or more nodes storing historical healthcare claims data of the healthcare benefits plans ([0042] "The data in the dynamic database module is a series of paths through a graph and set of nodes representing the expenditures for each year.”)
each node including node contextual data including information representative of a healthcare claim ([0060] "In the graph layering process 800, several million nodes representing individuals visiting different healthcare providers are shown in the lowest layer Level 1.")
receiving, into the one or more computing devices, employee contextual data describing one or more employees of an employer ([0068] “The method includes receiving input data relating to a set of variables, such as health grade, health conditions, out-of-pocket expenditures causing healthcare events related to these conditions, gender, location, out-of-pocket expenditures variation due to the location, income levels and the regulatory impact of income levels on healthcare costs.”)
identifying, by the one or more computing devices, one or more nodes in the one or more hierarchical layered graphs ([0061] “Both nodes and the relationship carries properties that include details about the individual, the provider, the nature of the service provided, the disease and diagnosis etc.”)
based on similarities between the node contextual data and the employee contextual data ([0019] “The disclosed technology takes into account the context of the individual to create a contextual map of the individual and similarity between other individuals and associated cost trajectories that embeds these contextual relationships.”)
running, by the one or more computing devices, thousands of simulations to identify one or more paths among the one or more identified nodes of the one or more hierarchical layered graphs ([0042] “The data in the dynamic database module is simulated over several thousand permutations to create potential future trajectories that an individual or group of individuals may traverse over a lifetime…..The data in the dynamic database module is a series of paths through a graph and set of nodes ….”)
… the scoring being performed by applying the node contextual data associated ([0053] “An operation 506 gathers data to provide contextual background through individual user input forms (shown and described in FIG. 6). In an operation 508, modules in the big data engine store data gathered in operation 506 and perform calculations on the data. Specifically, in an operation 508 a, the big data engine stores a plurality of healthcare event 
with the plurality of the healthcare benefits plans ([0017] “….by taking into account the population of plans that are active today.”)
to the identified paths ([0041] “The dynamic database module 216 dynamically generates data that depicts different future expenditures over a life span given the predetermined set of criteria and stores the data in a graphical structure as a series of paths over nodes representing individuals and year time periods.”)

Appana does not explicitly disclose however Hoch teaches the employee contextual data including employee intents describing one or more objectives of the one or more employees in selecting a healthcare benefits plan ([0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”) 
receiving, into the one or more computing systems, employer contextual data including at least one employer intent specifying one or more objectives of the employer in selecting a healthcare benefits plan
(including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)
…..based on employer intents of an employer and employee intents of the one or more employees ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.” [0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”)
scoring, by the one or more computing devices, a plurality of the healthcare benefits plans ([0081] “At some point during this education process, the system (in step 450) scores individual plans.”) 
based on the employer intents,…. ([0062] “And Understanding module 276 monitors who viewed and understood (based on targeted survey questions) the ACA module. These higher-level analytics enable providers (including employers) to reduce calls and other support obligations, and increase employee satisfaction and retention.”)
identifying, by the one or more computing devices, a subset of the plurality of the healthcare benefits plans based on the scoring of the plurality of the healthcare benefits plans ([0093] “One category of parameters of individual plan assessment calculation 500 includes Plan Details 510. The scoring of an individual plan includes a variety of different plan detail parameters 515 determined by the attributes of the particular plan being scored (regardless of whether the plan is a medical, accident, STD, LTD, Critical Illness, Life Insurance, 401K or other health, financial or related product). Such parameters 515 can include, among others, the type of plan (e.g., PPO v. HMO), the premium, deductible, maximum out-of-pocket expenses, co-pay amounts, and co-insurance percentages, as well as other product and/or plan details (e.g., dependencies from prior plan selections within other products). Different products and alternative individual plans may have different attributes, and thus different plan detail parameters 515.”)
and a likelihood of selection of one or more of the subset of the plurality of healthcare plans by at least one of the employees ([0091] “For example, a particular medical plan may have a $200 annual premium, which may be categorized as “low” when other available plans and various industry data are taken into consideration... Moreover, the weight of that low medical plan premium may change as that same struggling family makes other benefit 
and recommending by the one or more computing devices, the subset of the plurality of the healthcare benefits plans to the employer  ([0025] “Personalization Engine 222 employs this data to generate personalized recommendations (e.g., of a particular medical plan based on a user's income, demographics, answers to targeted questions, etc.), personalized educational material (e.g., focused on a particular factor such as a disabling accident relating to a user's field of employment) and relevant questions designed to elicit information that facilitates distinctions among individual plan choices.” [0065] “Inputs to Analysis Layer 325 include, in one embodiment, Product Availability data 310 (e.g., Medical, Dental, Vision, Life, STD, Critical Illness, Accident, etc.), which depends upon the products and specific plans offered by various providers to particular employers….”)
and at least one of the subset of the plurality of the healthcare benefits plans to one or more of the employees ([0038] “Industry Data 266 is also used, in one embodiment (alone and/or in combination with other data), to affect recommendations and other decision-support outcomes made by Analysis Layer 225. For example, such data might be utilized to determine whether a user is “underinsured” (e.g., if they spend more than 10% of their annual household income on out-of-pocket medical expenses). Such a determination might lead system 100 to recommend that a user modify a prior medical plan selection, or perhaps, depending upon the nature of the out-of-pocket medical expenses, fill a “medical gap” with a different product, such as an “Accident” policy.”)
based on the employee intents ([0041] “For example, a Web Service API 280 call might yield information, targeted to a particular user (e.g., based on their employer, as well as their geographic location, age or other demographic data), that a particular set of medical products is available.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to recommend healthcare plans. The motivation for the combination of prior art elements is to engage and educate users regarding an array of health-related insurance, financial, and other benefits, enabling informed decision-making (See Hoch, Background).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 6.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appana et al. (US20170004279A1) in view of Hoch et al. (US20150066686A1), and further in view of Pollack et al. (US20060247953A1). 

Regarding claim 7, Appana in view of Hoch does not explicitly disclose however Pollack teaches wherein the one or more nodes in the one or more hierarchical layered graphs are identified based further on contextual data associated with the employer ([0041] “Prior to providing the bundle of insurance or insurance policies, human resource and administrative services to converting employer (102), one or more representatives (820, 822 and/or 824) collect actuarial data from employer (102) regarding employer's current insurance, human resource and administrative practices.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the nodes in a hierarchical graph are based on contextual data associated with an employer. The motivation for the combination of prior art elements is to administer insurance coverage for a group (See Pollack, Abstract).
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.


Response to Arguments
Applicant’s arguments filed on 23 December 2020 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 8 to 9 that under Step 2A Prong 1 the claims cannot be characterized as mental processes because they are not simple enough to be practically performed in the human mind. The applicant points to the limitation of “running…..thousands of simulations” as language that cannot be performed in the human mind to generate a single recommendation or a set of recommendations. Applicant submits the claims are patent eligible and requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that there is no indication from the claim language of “thousands of simulations” regarding how simple or complex it is to perform those simulations. A human could perform thousands of simulations since there is no limit on the amount of time for a human to perform those simulations. In other words, a human could take as long as needed or as many seconds, minutes, hours, etc. as needed to mentally perform the claimed invention with (or without) the use of a computer (or pen and paper) as a tool. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant argues on pages 10 to 11 that Appana does not disclose the newly added limitations of “employee intents describing one or more objectives of the one or more employees in selecting a healthcare benefits plan”. 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that paragraphs from Hoch have been cited to teach both employer and employee intents. Paragraph [0068] of Appana is narrower than what is recited in the claim. It has been cited to teach not only the receiving aspect, but also the employee contextual data which describes one or more employees of an employer. In response to applicant's argument that Appana fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “employee intents” where the employee intents indicate an employee’s objective in selecting a healthcare plan (e.g., low deductible, good family coverage, etc.)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “employee intents” would not be limited to low deductible and good family coverage.

On pages 11 to 13 the applicant argues that Hoch like Appana cannot be relied on to teach the newly added language of claim 1. Applicant states that the BRI of employee intents includes data that describes one or more objectives of the one or 

Examiner respectfully disagrees with the applicant’s arguments. Examiner points out that [0009] was cited to teach the computing systems which receive the employer contextual data. Paragraph [0041] was cited to teach the employee intents which can include geographic location, age or other demographic data which are considered for a healthcare plan. Paragraph [0062] was cited to teach the employer intents which include reducing calls and other support obligations to help increase employee satisfaction and retention. Furthermore, the applicant’s interpretation of the claims are narrower than what is recited. There is no indication from the broad claim language on what is included or excluded from interpretation of employee intents and employer intents. Also, there is also no indication from the claim on how the steps of receiving contextual data and the recommending of healthcare benefits plans are actually performed by the computing systems. 

The applicant argues on pages 13 to 15 that Appana and Hoch fail to disclose “identifying, . . . one or more paths among the one or more identified nodes of the one or more hierarchical layered graphs based on the employer intents and the  on received employee intents and employer intents, Hoch cannot be relied on to relieve this deficiency.


Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the language of “identifying, . . . one or more paths among the one or more identified nodes of the one or more hierarchical layered graphs based on the employer intents and the employee intents” does not recite conditional language. There is absolutely no recitation, for instance, of the term “if” (see Ex Parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)) which is suggestive of and indicates conditional language. Thus, the applicant’s argument is a moot point. If the applicant intended to recite conditional language then the applicant should amend the claim to recite terms such as “if”.

The applicant argues on pages 15 to 16 that the combination of Appana and Hoch does not disclose “scoring, by the one or more computing systems, a plurality of the healthcare benefits plans based on the employer intents.” The applicant again asserts that the language is conditional language indicating that the scoring of the plans depends upon the employer intents. Thus, to render claim 1 obvious, the prior art must teach or suggest a scoring of healthcare plans that is dependent upon the employer intents and the employee intents received as inputs to the system.  Applicant also argues that the scoring of Hoch in [0081] is not based on anything that can be reasonably characterized as an “employer intents.” Rather, [0081]   discloses scoring plans based on the products they respectively offer and the coverage provided by those products. Specifically, applicant asserts that Hoch does not allow an employer to specify a desired objective (e.g., “robust coverage”, “low deductible”) and/or score products based on the employer-provided objective.

Examiner respectfully disagrees with the applicant’s arguments. With regards to the argument about conditional language, Examiner points out that there is no recitation of terms such as “if” (see Ex Parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)) in the language of “scoring, by the one or more computing systems, a plurality of the healthcare benefits plans based on the employer intents” that suggests or indicates conditional language. The applicant’s argument is a moot point. If the applicant intended to recite conditional language then the applicant should amend the claim to recite terms such as “if”. In response to applicant's In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “employer intents” would not be limited to robust coverage and low deductible.

On pages 16 to 17 the applicant argues that Hoch does not disclose or suggest “recommending ... the subset of the plurality of the healthcare benefits plans to the employer based on the employer intents and at least one of the subset of the plurality of the healthcare benefits plans to one or more of the employees based on the employee intents.” The applicant submits that the cited paragraphs of [0041] and [0061] do not disclose a recommendation that is based on either an employee or employer intent. On pages 17 to 18 the applicant requests withdrawal of the dependent claims under USC 103.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that [0025] and [0038] of Hoch disclose making recommendations to the employer and the employee. Examiner points out that the interpretation of the recommending aspect was narrower than what the applicant recited in the claims. Specifically, there 


Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
DZee Solutions. (2016, March). DZee Revolutionizes Analytics Methods and Saves Employer 15% or more in Healthcare Plan Costs. Retrieved from http://www.dzeesolutions.com/corporations.
This reference is relevant since it discloses various techniques and solutions to recommend healthcare plans to employers.


Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626